          Case 2:19-cr-00369-DWA Document 31 Filed 04/20/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                )
                                        )
    v.                                  )     Criminal No. 19-369
                                        )     *UNDER SEAL*
                                        )     *EX PARTE*
LAFON ELLIS                             )

                                   ORDER OF COURT

         AND NOW, this _____ day of April, 2020, upon consideration of the foregoing

Request for Issuance of Subpoenas Duces Tecum Pursuant to Rule 17(b) and 17(c) of

the Federal Rules of Criminal Procedure, it is hereby ORDERED, ADJUDGED, AND

DECREED that the requested subpoena shall be issued and served by an authorized

representative of the Federal Public Defender Office, directing the persons listed in

the schedule to produce the requested records to the Defendant’s attorney, Khasha

Attaran, at the Federal Public Defender’s Office located at 1001 Liberty Ave., Suite

1500, Pittsburgh, PA 15222; and by the requested date listed on the schedule.

         IT IS FURTHER ORDERED that the within Order, schedule, and subpoena

be sealed and that only an authorized representative of the Federal Public Defender

be permitted to view and utilize the within Order, schedule, and subpoena.
        Case 2:19-cr-00369-DWA Document 31 Filed 04/20/20 Page 2 of 3




                               SUBPOENA SCHEDULE

Pittsburgh Bureau of Police
Central Records and Reports Unit
Records Unit
660 First Avenue, 3rd Floor
Pittsburgh, PA 15219

Must provide the following to Khasha Attaran, Federal Public Defender’s Office 1001
Liberty Ave., Suite 1500, Pittsburgh, PA 15222 within two weeks of receipt of the
subpoena schedule.

   1) On the CAD sheet for Police Event #P180796245 disclosure of the officer’s
      names associated with the following numbers is requested:
        a. C3262
        b. C3323
        c. C3329

   2) All videos, including dash cam video footage taken by police in reference to
      Commonwealth of Pennsylvania v. Lafon Devon Ellis, OTN NO. G816773-6.

   3) All reports in connection with Commonwealth of Pennsylvania v. Lafon Devon
      Ellis, OTN NO. G816773-6.

   4) All photos taken by police in connection with Commonwealth of Pennsylvania
      v. Lafon Devon Ellis, OTN NO. G816773-6.

   5) Information, reports, notes, emails, in reference to Lafon Devon Ellis being a
      possible homicide suspect.

   6) Information, reports, notes, emails, in reference to why CAD sheet for Police
      Event #P180796245 reports states that Pennsylvania Plate: KRM8187 was
      being driven by a possible homicide suspect.

   7) Information, reports, emails, notes, in reference to Lafon Devon Ellis and the
      murder of Jimmy Wopo.

   8) All email exchanges between Assistant United States Attorney Brendan
      Conway and any police officer regarding Lafon Devon Ellis.
     Case 2:19-cr-00369-DWA Document 31 Filed 04/20/20 Page 3 of 3




9) List of all police vehicles, marked and unmarked, and whether they were
   equipped with dash cam video capability on scene on 08/21/2018 in connection
   with Commonwealth of Pennsylvania v. Lafon Devon Ellis, OTN NO. G816773-
   6.

10)Information about the K9 named Dodo handled by Officer Griffin used in
   reference to Commonwealth of Pennsylvania v. Lafon Devon Ellis, OTN NO.
   G816773-6 on 08/21/2018. Including: Canine’s success rate? What training did
   the canine have to be able to follow a scent of a specific person? Method of
   training? Type of alert used? Proof of canine certification. Verification hander
   had been trained to handle a canine that detects a scent of a particular
   individual. Proof of canine maintained certification requirements on a regular
   basis

11) Internal affairs file of Officer Santino Mammarelli.

12) All reports by Officer Santino Mammarelli in connection with Lafon Devon
   Ellis at any time, to be clear not in connection with Commonwealth of
   Pennsylvania v. Lafon Devon Ellis, OTN NO. G816773-6.

13)All information in connection with Lafon Devon Ellis and TrueAllele or
   Cybergenetics.

14)All email correspondence to members of Cybergenetics in connection with
   Lafon Devon Ellis.

15)All emails discussing Lafon Devon Ellis, Cybergenetics, or TrueAllele.

   COSTS TO BE BORNE BY THE GOVERNMENT.


                                    __________________________________
                                    Donetta W. Ambrose
                                    United States Senior District Judge
